 BARNWELL SPORTSWEAR, INC.Barnwell Sportswear,Inc.andLocal 361, Interna-tionalLadies'GarmentWorkers'Union,AFL-CIO. Cases 1-CA-6860 and 1-RC-10629June 9, 1970DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS FANNING, BROWN, AND JFNKINSOn March 2, 1970, Trial Examiner Robert E.Mullin issued his Decision in the above-entitledproceeding, finding that the. Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that theaforesaid conduct interfered with the NationalLabor Relations Board election of June 26, 1969,inthe representation proceeding, and recom-mended that the said election be set aside and thata new election be held. Thereafter, the Respondentand Charging Party, respectively, filed exceptionsto the the Decision and supporting briefs. TheGeneral Counsel filed a brief in support of the TrialExaminer's Decision, and an answering brief to theChargingParty'sexceptionwas filed by theRespondent.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDER'Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Barnwell Sportswear,Inc.,Bourne,Massachusetts, its officers, agents,successors,and assigns,shall take the action setforth in the Trial Examiner's recommended Order.IT IS FURTHER ORDERED that the election held onJune 26, 1969, in Case 1-RC-10629, be, and ithereby is, set aside, and that said case be, and it103hereby is, remanded to the Regional Director forRegion1to conduct a new election when he deemsthat circumstances permit the free choice of a bar-gaining representative.[Direction of Second Election2 omitted frompublication. ]'The Respondent has exceptedto the credibilityfindingsmade by theTrial Examiner It is the Board's established policy, however,not to over-rule a Trial Examiner's resolutions with respectto credibilityunless, as isnot the case here, the preponderance of all the relevant evidence convincesus that the resolutions were incorrectStandardDry Wall Products, Inc,91NLRB 544, enfd 188F 2d 362 (C A 3)2 In order to assure that all eligible voters may have the opportunity to beinformed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior Un-deni earInc,156 NLRB 1236,N L R B vWyman-Gordon Co,394 U S759 Accordingly,it is hereby directed that an election eligibility list, con-taining the names and addresses of all the eligible voters, mustbe filed bythe Employer with the Regional Director for Region I within 7 days afterthe date of issuance of the Noticeof SecondElection by the RegionalDirector The Regional Director shall make the list available to all partiesto the election No extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstances Failure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filedTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Trial Examiner: The hearingin this case was held on December 9, 1969, inPlymouth, Massachusetts, pursuant to charges dulyfiledand served' and a complaint issued onNovember 25, 1969. The complaint presentsquestions as to whether the Respondent violatedSection 8(a)(1) of the National LaborRelationsAct, as amended.In its answer,duly filed, theRespondent conceded certain facts with respect toits businessoperations, but itdenied all allegationsthat it had committed any unfair labor practices.All parties appeared at the hearing and weregiven full opportunityto examineand cross-ex-amine witnesses,to introduce relevant evidence,-and to file briefs. A brief was submitted by theRespondent on January 20, 1970, and by theGeneral Counsel on January 22, 1970.ProceduralIssuePosed by the Appendix to GeneralCounsel's BriefAt the hearing, Edward Clark, business agent forthe Union, testified that the Union distributed a se-ries of from 8 to 10 different leaflets to the em-ployees during the course of the organizationalcampaign. The Respondent had Clark identify fourof these pamphlets and then offered them as ex-hibits.The TrialExaminer received them in'The original charge was filed on September22, 1969 A firstamendedcharge was filed on October22, 1969183 NLRB No. 11 104DECISIONSOF NATIONALLABOR RELATIONS BOARDevidence over the strenuous objections of theGeneral Counsel who argued that the leaflets weretotally irrelevant to any issue in the case. Sub-sequently,in responseto a question from counselfor the Respondent, Clark conceded that, if askedto do so, he could supply the other pamphlets in theseries inaddition to the four which had beenreceived.However, the Respondent did notthereafter demand that the business agent producetheseleaflets, nordid he request a subpena thatwould require their production, or make an offer ofproof as to what they would show if received.Notwithstanding the General Counsel's positionat thehearing asto the relevance of the Union'scampaign literature, his brief has an appendix madeup of 11unionleaflets (including copies of the 4thatwere received in evidence at the hearing)which the General Counsel describes therein as"the complete series utilized by the Union [duringthe organizational campaign]."The General Counsel made no separate motionfor the introduction in evidence of the aforesaiddocuments, nor did he offer any explanation forthismethod of presenting them to the Trial Ex-aminer.At the same time it should be noted that,subsequent to the submission of the General Coun-sel's brief, the Respondent voiced no objection tothe contents of the appendix in question. Moreover,in a footnote in its brief, the Respondent reiteratedthe position it stated at the hearing, viz, that all ofthe Union's campaign literature should have beenintroduced by the General Counsel. Nevertheless,the method taken by the General Counsel to bringthese documents to the attention of the Trial Ex-aminer cannot be condoned. All portions of theaforesaid appendix which were not received inevidence at the hearing (as, for instance, were thefour leaflets which appear in the record as Resp.Exhs. 1, 2, 3, and 4) must be, and they hereby are,rejected.Furthermore, they have not been con-sidered by the Trial Examiner in connection withany issue in this case.Upon the entire record in the case, including thebriefs of counsel, and from observation of the wit-nesses,make the following:FINDINGS OF FACTI.THEBUSINESS OF THE RESPONDENTThe Respondent, a South Carolina corporation,maintains its principal office and plant in Bourne,Massachusetts, where it is engaged in the manufac-ture, sale, and distribution of garments. In thecourse and conduct of its business the Respondentcauses large quantities of fabric used by it in themanufacture of garments to be purchased andtransported in interstate commerce from and'All dates referred to hereinafter are for the year 1969, unless otherwisenoted3This name is also spelled Duggan in the transcriptthrough various States ofthe UnitedStates otherthantheCommonwealthofMassachusetts.Similarly,and at all times material herein, theRespondent has sold and transported substantialquantities of fabric in interstate commerce from itsplant in Bourne,to Statesof the UnitedStates otherthan Massachusetts.The Respondent annually per-forms services valued in excessof $50,000 forcustomers who are engaged in interstate commerce.Uponthe foregoing facts, the Respondent con-cedes, and the Trial Examiner finds that BarnwellSportswear,Inc., is engaged in commerce withinthe meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 361, International Ladies' Garment Work-ers'Union, AFL-CIO, herein called Local 361, orUnion,isa labor organizationwithinthe meaningof the Act.Case 1-CA-6860III.THE ALLEGED UNFAIRLABOR PRACTICESThe complaint alleges that the Respondent vio-lated Section 8(a)(1) of the Act in May and June19692 by coercively interrogating its employees astowhether they had signed union cards, and bypromising and granting its employees a wage in-crease while a question concerning representationwas pending. The complaint also alleges that in aletter distributed on the eve of a Board-conductedelection the Respondent unlawfully threatened theemployees with loss of their jobs if the Union won.All of these allegations are denied by the Respon-dent in their entirety.A. Introduction and Sequenceof EventsThe Respondent opened its plant in Bourneabout July 1, 1968. Thereafter a small work forcewas hired. In April 1969, representatives of theUnion instituted an organizational campaign amongthe employees. About May 15, Edward Clark andArnoldDubin,3businessagentanddistrictmanager, respectively, for the Union, called uponHarry L. Weiner, president and general manager ofthe Respondent, in his office at the plant. At thismeeting, the union representatives claimed torepresentamajorityof the employees andrequested that the Company grant the Union recog-nition.' Plant Manager Weiner denied their requeston the ground that he doubted their claim torepresent a majority of the employees. In a letterdatedMay 16, and addressed to the Respondent,'According to Clark's credible and uncontradicted testimony, prior tothis demand for recognition, the Union had secured authorization cardsfrom I I of the approximately 18 employees at the Respondent's plant BARNWELL SPORTSWEAR, INC.the Union renewed this demand and asked for anopportunity to bargain with the Company asmajority representative. In a response dated May20, the Respondent declined this request on theground that it had serious doubts as to the Union'smajority, and stated that it would not meet with theUnion until the latter had been certified by theBoard as the legally designated bargaining agent forthe employees.On May 22, the Union filed a representation peti-tion requesting an election in a unit made up of theproduction employees at the Bourne plant. Case1-RC-10629. On June 9, the Union and the Com-pany executed a Stipulation for Certification UponConsent Election. At the election, held on June 26,in a unit of approximately 18 eligible voters, therewere 7 votes cast for the Union, 9 votes castagainstthe Union, and 1 challenged ballot. On July 1, theUnion filed timely objections to conduct affectingthe results of the election, and on September 15,the Regional Director issued his Report on Objec-tions wherein he recommended that, on the basis ofhis investigation, the election be set aside.B.The Evidence as to the Violations of Section8(a)(1); Findings of Fact and Conclusions of LawWith Respect TheretoSeveral of the employees testified that on aboutMay 15, Plant Manager Weiner interrogated themas to their union activities. Thus, according toTheresaMonte, on or about that date, Weiner"asked me about the Union, if they had gotten intouch with me; and at thattimethe Union hadn'tgotten in touch with me. I told him, no." DianeCruz, one of the pressers, testified that about May15,Weiner sought her out at her work station andasked whether she had signed a union card. Ac-cording to Cruz, after she protested that she did nothave to answer such a question, the plant managerthenaskedwhetherBeatriceCromwell,acoworker, had signed a card. Cruz testified that shesuggested that, since Cromwell was in the im-mediate vicinity,Weiner should ask her himself.According to Cruz, Weiner thereupon questionedCromwell as to whether she had signed a unioncard and the latter answered in the negative. Cruzfurther testified that, on this same occasion, Weineralso questioned Lena Barros, another employeewho was present, as to whether she had signed acard. Cromwell was called as a witness and cor-roborated the testimony given by Cruz. Weiner de-nied ever having questioned any employee abouttheUnion or about having signed a card. The' In its brief,the Respondent attackedCruz' credibilityon the groundthat in a preheanngaffidavit shegave the date of this incidentas April 29,whereas at the hearing she gaveMay 15 as thedate However, in both heraffidavitand when on the stand,she stated that the incidentoccurred onthe same day that the union representatives came to the plant to demandrecognitionTherewas no dispute that the latter eventoccurred on May15Cruzwas subjected to an able and extended cross-examination bycounsel for the Respondent Throughout this period of questioning sheremained a frank and convincing witnessLater, Cruz'testimony was cor-105testimony of Monte, Cruz, and Cromwell on this is-sue, however, was credible and far more persuasivethan the bare denial which Weiner made.5There was testimony that in the period im-mediatelybefore the election, PlantManagerWeiner announced an impending wage raise. Em-ployee Cruz testified that while at work on Mon-day, June 23, Weiner asked that she see him duringthe afternoon break. According to Cruz, when shedid so, Weiner told her that he had already in-formed some of the employees that there was goingto be a change in the pay rates for those onpiecework and that for her this would mean a raisefrom $1.65 an hour,' to $1.77.' Cruz' testimony asto this incident was credible. Although Weiner de-nied that he spoke to any of the employees about awage increase prior to the election, the Trial Ex-aminer concludes and finds that Weiner had a con-versation with Cruz substantially as she describedit.The election was held on June 26. EmployeeTheresaMonte testified that shortly before theelection, Plant Manager Weiner asked her whethershe knew anything about the Union and whethershe was going to vote for it. According to Monte,she declined to answer and told Weiner that he wasasking about a personal matter.On the day before the election Weiner spoke toallthe employees then at work in the plant.Beatrice Cromwell and Diana Cruz testified as towhat they heard him say. According to Cromwell,Weiner told them that he was very disturbed aboutthe advent of the Union because the Company hadonly one customer, a firm in Brockton, Mas-sachusetts, and that the latter was a nonunion em-ployer.Cromwell testified thatWeiner told themthat the Union was really "out to get" the Brocktoncustomer and was not interested in him. AccordingtoCromwell,Weiner further stated that "if theUnion got in we probably wouldn't have that muchwork ... that we might have to close ...... Crom-well testified thatWeiner told the employees aboutthe Company's vacation and holiday plan and alsostated that soon "the girls ... who were makingpiecework would get ... better rates ... and moremoney." According to Cromwell, this was the firstinformation she had that the Company planned toincreasewages.Cromwell's testimony was cor-roborated in substantial measure by that of Cruz.According to the latter, Weiner told them,interalia,that "the shop would probably close down andwouldn't have any work from the customer inBrockton if the Union got in."roborated by BeatriceCromwellwhen the latter was onthe stand Con-sequently,it is the conclusionof the TrialExaminer that notwithstandingthe discrepancy between the dateCruzgave in her affidavit and the onewhich she gave in her oral testimony,her testimony as to the conversationwith Weiner is a substantially accurateaccount ofwhat was saidCruzhad begun work in December 1968 at $1 60 an hour Later shewas put on piecework and given a base rateof $1 65 an hourrCruztestified that this raise was reflected in the paycheck which shereceivedthe firstweek in July 106DECISIONSOF NATIONALLABOR RELATIONS BOARDWeiner testified that the first announcement of anew hourly rate was not made until June 27, theday after the election,and that the increase was ef-fective the first pay period in July.According to theplant manager,on that date,nine of the employeeswere notified of an increase in their base rate by anotation made on their timecards.He denied thatany employees were notified of a specific change intheir hourly rate at any time priorto June 27. Ac-cording to the plant manager,the Respondent an-nounced the wage increases on the day after theelection,pursuant to a decision that was mademuch earlier.He testified that the prospect of awage r4ise and a vacation and holiday plan weredisclosed to the employees in January.Weiner's testimony on this subject was lacking inspecifics and was not persuasive.The Respondentoffered no letters,notices,or memorandums to cor-roborate the plant manager'sassertions that theraises in question were first announced to the em-ployees the preceding winter.Employee TheresaMonte testified that in February,Weiner haddiscussed these subjects in general with her and hercoworkers and had told them that although theplant was nonunion"when his business got on itsfeet...he would give us all the benefits that otherfactories had," and that there would also be im-provements in wages and working conditions.When questioned about any promises by the plantmanager on the prospects of paid holidays and a va-cation plan,employee Monte stated that,during thewinter,Weiner"told us that we would receive paidholidays and vacation pay like any other plant did,but it took ten months before we ever got one." Infact, the firstholiday paythe employees receivedwas for May30.This,of course,was after theUnion had made its demand for recognition. On thebasis of the foregoing evidence,the Trial Examinerconcludes and finds that prior to the organizationalcampaign,Weiner had discussions with the em-ployees on the subject of wages,holiday pay, andvacations but any promises he made were verygeneral in character and totally lacking in particu-lars as to the amounts involved and the dates whensuch improvements would be effective.Employees Cruz and Cromwell were credible wit-nesses as to the foregoing incidents on the eve ofthe election.On the basisof Cruz'testimony, theTrial Examiner concludes and finds that about June23 PlantManager Weiner told Cruz for the firsttime that her base pay would be raised from $1.65to $1.77.Further, on the basis of Cromwell'stestimony,the Trial Examiner concludes and findsthat in discussing his problems with the employeeson the day before the election,Weiner told his au-dience that"the girls...who were makingpiecework would get...better rates and moremoney."Finally,from the testimony of both ofthese employees, the Trial Examiner concludes thaton the day prior to the election Weiner also toldthe employees that if the Union won, it was likelythat the Company would not get any more workfrom the customer in Brockton and that the "shopwould probably close down."About June 24, the Respondent mailed a letter toall its employees in which it appealed for a voteagainst the Union in the forthcoming election.8 Theletter opened with the statement that the Unionconstituted "a very serious threat toyour jobsandthe continued successful operation of this com-pany." Thereafter, the letter went on:The union has been telling you that you haveeverything to gain and nothing to lose by vot-ing them in.Nothing could be further from the truth.The fu-ture of this company and your jobs could be atstake in this election! ! !After recounting the difficulties which the Com-pany, as a contractor in the garment industry, hadto face, the letter stated that it would be unlikelythat the Company could get the type of businessnecessary to give the employees the volume ofwork they had been getting "if the union interferedwith our operation." The letter concluded its ap-peal for a voteagainst theUnion with the statement"Don't let the union trouble makers ruin a goodthingfor you ! !"The General Counsel contends that the foregoingletter impliedly threatened the employees with lossof their jobs in the event of a union victory and, forthis reason, its dissemination by the Respondentconstituted a violation of Section 8(a)(1). Thiscontention is denied by the Respondent, accordingto whom the letter constituted no more than an ex-ercise infree speech which was fully protected bythe proviso of Section 8(c).The appeal to the employees which the Companymade in the closing days of the election campaignconveyed a very blunt hostility to the unionizationof its plant which,per sewas probably within thepermissible limits of free speech. However, thephrases in the letter which depicted the Union as "avery serious threat toyour jobs"and which statedthat "The future of this company and your jobscould be at stake in this election ! ! !" must beviewed in the light of the fact that during this veryperiod Plant Manager Weiner told some of the em-ployees that "if the union got in ... we might haveto close" and that "the shop would probably closedown and wouldn't have any work from thecustomer in Brockton if the union got in."The courts have held that "an employer's 'pre-diction' of untoward economic events may con-stitute an illegalthreat if it is within his power tomake the prediction come true."InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO [NECO Electrical Products Corp.] v.N.L.R.B.,289 F.2d 757, 763 (C.A.D.C.). Anothercourt has stated "Conveyance of the employer's be-lief, even thoughsincere,that unionization will or8The full text of this letter appears as Appendix A, attached hereto BARNWELL SPORTSWEAR, INC.107may result in the closingof the plant is not a state-mentof fact unless, whichismostimprobable, theeventuality of closing is capable of proof." TheN.L.R.B. v. The Sinclair Company,397 F.2d 157,160 (C.A. 1), quoted and affirmed inN.L.R.B. v.GisselPackingCompany, Inc.,395U.S.575,618-619.8 Viewed against the background in whichthe company letter reached the employees in theperiod immediately prior to the election,its lan-guage carried a threat of economic injury to theemployees, or could be so construed by them. Forthis reason, the Trial Examiner concludes and findsthat by its publication the Respondent violated Sec-tion 8(a)(1). Similarly, PlantManager Weiner'sstatements, quoted above, to the effect that the ad-vent of the Union might, or could, result in closingthe plant, likewise constituted a violation of thatsame section of the Act.Whereas the Respondent may have planned awage increase for the employees several monthsprior to the election, there is no evidence that theamount, or the date, of such raises had ever beendisclosed prior to the week before the election.During that week, as found earlier, Plant ManagerWeiner told employee Cruz that her base ratewould go from $1.65 to $1.77. Shortly thereafter,and on the day before the election, he told the em-ployees, as Cromwell testified, that the employees"were going to get ... better rates and better pay."These announcements to the employees at a timewhen a question concerning representation waspending were unlawful within the meaning of Sec-tion 8(a)(1).1°The questioning of the employees which Weinerconducted immediately after the Union requestedrecognition and in which interrogation he sought tolearn from Cruz, Cromwell, and Barros whetherthey had signed union cards constituted a poll ofthe employees which, under the circumstanceshere, was unlawful." The Trial Examiner concludesand finds that this interrogation by the plantmanager was coercive and a violation of Section8(a)(1) of the Act.i2Case 1-RC-10629Subsequent to the election of June 26, 1969, thePetitioner filed timely objections.After an in-vestigation on September 15, the Regional Directorissued a Report on Objections wherein he found nomerit to various objections raised, but did concludethat there was merit to certain objections whichwere numbered 2 and 3. In accordance with thisconclusion, the Regional Director recommended tothe Board that the election be set aside and that anew election be directed. Thereafter, in exceptionsto these conclusions, the Respondent requestedthat the Board overrule the Regional Director andsustain the validity of the election, or in the alterna-tive, order a hearing on the issues raised by the ob-jections.On November 12, the Regional DirectorfiledarequestwiththeBoard that Case1-RC-10629 be remanded to the Regional OfficeforconsolidationwithCase 1-CA-6860 andthereafter for hearing on the issues raised by theentire matter. On November 18, the Board orderedthat a hearing be held on the issues raised by thePetitioner's Objections 2 and 3 and that such hear-ing be consolidated with any hearing conducted inCase 1-CA-6860.Pursuant to the foregoing order, we now turn to aconsideration of the objections in question. Theyread as follows:Objection No. 2. The Employer threatenedemployees with plantclosing, loss of benefitsand loss of job security if the employeeselected Petitioner as their collective bargainingagent.Objection No. 3. The Employer promisedimproved benefits and working conditions ifthey rejected the Union as their bargainingagent.The Employer also improved piece ratesof key employees to defeat the Union.Earlierherein itwas found that Plant ManagerWeiner told the employees that if the Union wonthere would be less work, that there might be nomoreordersfrom the Company's principalcustomer and that the plant might have to close.Moreover, it was likewise found that on the eve ofthe election,Weiner announced that those whowere doing piecework would get better rates andmore money and that he told Diana Cruz, one ofthe employees, that her base pay was about to beraised from $1.65 an hour to $1.77. Finally, it wasfound that the letter dated June 24 which theRespondent mailed to all its employees before theelection, was coercive, and that its dissemination,while a representation question was pending, con-stituted interference, restraint, and coercion withinthe meaning of Section 8(a)(1) of the Act.The Trial Examiner concludes and finds that therestrainingand coercive effect of the above-described conduct during the preelection periodprecluded a free choice on the part of the em-' See alsoNL R B v CJ PearsonCo,420F 2d 695(C A 1), wherethe court,construingGissell,statedWe read the opinioninN L R BvGissel! Packing Coas in-dicating two ways in which an employer's predictions as to possible un-happy consequences of unionization might transgress The predictionmight indicate that unnecessary consequences would be deliberatelyinflicted by the employer,in other words,a threat of retaliation Alter-natively, consequences not within the control of the employer mightbe described as probable or likely, when in fact there was no objectiveevidence of such likelihoodThis wouldnot be a retaliatory threat, butitwould be animproperthreat nevertheless10 It is, of course, well established that a wage planconceived, or ac-celerated,to thwartan organizing campaign violates Section8(a)(1) ofthe ActN L R B v Exchange Parts Company,375 U S 405, 40911SeeStruksnesConstruction Co., Inc ,165 NLRB 106212No suchfinding is made as to the exchange which Weiner had with em-ployee Monte who testifiedthataboutthis timeWeiner asked if the Unionhad been in touch with her and when she answered in the negative he didnot pursue the matter further 108DECISIONSOF NATIONALLABOR RELATIONS BOARDployees.13Accordingly, the Trial Examiner willrecommend that Objections 2 and 3, as set forthabove, be sustained, and that the election held onJune 26, 1969, be set aside.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce andthe Union is a labor organization, all within themeaning of the Act.2.By interfering with, restraining, and coercingits employees in the exercise of the rights guaran-teed in Section 7 of the Act, the Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.By such conduct in the period from May 22, 1969,when the petition in Case 1-RC-10629 was filed,until the election on June 26, 1969, the Respondentprevented the holding of a free and fair electionamong the employees.3.The aforesaid unfair labor practices are unfairlaborpractices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engagedin certainunfair labor practices, the Trial Examinerwill recommend that the Respondent be ordered tocease anddesist therefrom and to take certain affir-mative actiondesigned to effectuate the policies ofthe Act.Upon the basis of the foregoing findings of factand conclusionsof law and the entire record in thecase, the TrialExaminerrecommends, pursuant toSection 10(c) of the Act, issuance of the following:ORDERBarnwell Sportswear, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Interrogating any employee concerning thatindividual's union activity, or that of other em-ployees, in a manner constituting a violation of Sec-tion 8(a)(1) of the Act.(b)Announcing wage increases to employeesduring the pendency of a representation electionshould such announcement interfere with the rightsof employeesas setforth in Section 7 of the Na-tional Labor Relations Act, as amended.(c)Threatening its employees with loss of jobsor closing of the plant if a majority become mem-bers of, or assist, a labor organization.(d) In any like or related manner interfering with,restraining,or coercing its employees in the exer-cise of their right to self-organization, to form, join,or assist any labor organization, to bargain collec-tively through representatives of their own choos-ing, or to engage in concerted activities for the pur-pose of collectivebargainingor other mutual aid,or to refrain from any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its place of business in Bourne, Mas-sachusetts, copies of the attached notice marked"Appendix B."14 Copies of said notice, to befurnished by the Regional Director for Region 1,after being duly signed by an authorized representa-tive, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.15ITISFURTHERRECOMMENDED inCase1-RC-10629 that the election conducted on June26, 1969, be set aside, and the representationproceedings be remanded to the Regional Directorfor Region 1 for the purpose of conducting a newelection at such time as he deems the circum-stances permit the free choice of a bargainingrepresentative." In reaching this conclusion, the TrialExaminer has not considered anyof the incidents involved in Case 1-CA-6860 which occurred prior to May22, 1969, when the representation petition was filed As counsel for theRespondent points out in his brief, correctly, findings as to coercive or il-legal activities prior to the date of such filing are irrelevant to the questionas to whether the election should be set asideThe Ideal Electric and Manu-facturing Company,134 NLRB 1275, 127814 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the wordsin the notice reading"Posted by Order of the Na-tional Labor Relations Board"shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "'s In the event that this recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas takento comply herewith "APPENDIX AJune 24, 1969To All Employees of Barnwell Sportswear, Inc.The International Ladies Garment Workersunion is a very serious threat toyour jobsandthe continued successful operation of this com-pany.The union has been telling you that you haveeverything to gain and nothing to lose by vot-ing them in.Nothing could be further from the truth.TheFuture of this company and your jobs could beat stake in this election!!! BARNWELL SPORTSWEAR, INC.109This Company is in a very competitive busi-ness.We are contractors in the garment busi-ness and every penny counts in order for us toget business and operate.With unreasonably high rates and condi-tions,we probably will not be able to get thetype of work webothneed and we would bepushed out of business in short order. Youcould end up without Jobs.It is as plain andsimple as that.Remember,all the union can do isaskthecompany to give you additional wages andbenefits,but only theCompanycanactuallygiveyou the improvements.And improvementsand increases can only come when a companymakes the necessary money to put into im-proved benefits and conditions.Ido not believe that we could get the type ofbusiness that would give you the decent workthat you now have,if the union interferedwith our operation.High costs and inefficient practices havespoiled many a good shop.Don't vote for high costs,inefficiencies andpoor work.Don't let the union trouble makers ruin agood thingfor you!!Vote Right.VOTENO!!Barnwell Sportswear, Inc.APPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTinterrogate any employee con-cerning that individual's union activity,or thatof other employees,in a manner constituting aviolationof Section 8(a)(1) of the Act.WE WILL NOTannounce wage increases toour employees during thependency of arepresentation election should such announce-ment interfere with the rightsof employees asset forthin Section7 of the National LaborRelationsAct, as amended.WE WILL NOTthreatenour employees withloss of jobsor closingof the plant if a majoritybecome members of, or assist,a labor or-ganization.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce our em-ployees in the exerciseof their right to self-or-ganization,to form,join,or assistLocal 361,InternationalLadies'GarmentWorkers'Union, AFL-CIO, or any otherlabor organiza-tion,to bargaincollectivelythrough represen-tatives of their own choosing,or engage in con-certed activitiesfor the purposes of collectivebargaining,or other mutual aid, or to refrainfrom any or all such activities.BARNWELLSPORTSWEAR,INC.(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.Any questionsconcerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice,20thFloor, John F. KennedyFederalBuilding,Cambridge& New SudburyStreets,Boston,Massachusetts 02203, Telephone617-223-3300.